LACOMBE, Circuit Judge
(orally). There is apparently a clerical’ error in the printed opinion of the board in referring to paragraph 66i when it apparently means paragraph 568. As to the - suggestion that the word “fishery” is used in any narrow or restricted sense in that paragraph, requiring the article captured to be a fish, to be caught with, a hook and line, or net, or something of that kind, it is sufficient to refer to the paragraph itself, which provides and contemplates such fisheries as the taking of a whale, which is a mammal, and is shot with a. harpoon. There is no reason, therefore, for requiring any narrow technical meaning of the -word “fishery.” ' On the facts found by the board — and they seem to be supported by the certificate of the consul' —I concur in their conclusion that this is fairly a product of American fisheries, and as such entitled to a free entry.